DETAILED ACTION
This is in response to application filed on October 5th, 2020 in which claims 1-16 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
[0032] y-direction
[0032] z-direction
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Clarification is requested of [0024] as it is unclear how the recitation describes deck 19 in Fig. 1; for example, “deck 18 is defined from a space between the traversal rod 2 and the tail 18”; however, traversal rod 2 and tail 18 are perpendicular to one another; it is unclear how deck 19 extends “to the intersection between the proximal wing 13 and distal wing 14”;  wings 13 and 14 are parallel to one another, and do not intersect
[0026] “orifice eye hook 10” should read “orifice eye hook 9” for consistency with [0021]
Beginning in [0027] “spindle 22”-- as best understood, the terms “spool” and “spindle” are being used interchangeably/synonymously in the specification; as such, it is recommended that the first instance of the recitation “22” in [0026] read “spool/spindle 22”
[0027]--Confirmation is needed that “bobbin 24” and “shaft 25” are the same structure, especially as they seem to be labeled as such in Fig. 1, and are intentionally indicated with two separate drawing reference numerals despite being the same structure
[0028] “installed in a spinning wheels” needs review whether “wheels” should be singular
[0034] “bobbin 2” should read “bobbin 24”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 is not found in the specification; [0024] seems to be related, but is not verbatim of the claim; although claims do not have to be verbatim of the specification, [0024] has a specification objection for lack of clarity and Claim 5 has a 112(b) indefiniteness rejection for lack of clarity; as such, it is unclear whether Claim 5 is truly found and supported in the specification, pending clarification
Claim 12 is not found in the specification; examiner recommends adding the language verbatim into an appropriate section of the specification, such as the summary
Claim Objections
Claim(s) 1, 8, 16 is/are objected to because of the following informalities: 
Claim 1 Line 14 “a cylindrical arm of the pair of cylindrical arms” is recommended to read “the first cylindrical arm of the pair of cylindrical arms”, especially in light of later recitations, such as Claim 1 Line 15 and Claim 8, at the least
As best understood, “the arm” in Claim 1 Line 15 is referring to “cylindrical arm” of Claim 1 Line 14, to which the level wind device is “axially mounted to” in Claim 1 Line 14; as such, Line 15 is recommended to read “the first cylindrical arm” in order to make the antecedent basis clear that it is referring not only to some arm of the flyer assembly, but a specific arm of the pair of cylindrical arms
Claim 1 Line 15 add --and-- between “arms” and “disposed” such that the device is axially mounted to a first arm and disposed along a length of the first arm
Especially in light of the objections to Claim 1, Claim 8 Line 2 “a first hollow cylindrical arm” seems to be improper antecedent basis, as this first hollow cylindrical arm seems already to have been established in Claim 1 Line 14.  As such, Claim 8 is recommended to read “the first hollow cylindrical arm”
Claim 16 Line 3 should not end in a period
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 5 is/are rejected under U.S.C. 112(b).
The term “deck defined from a space between the traversal rod extending to an intersection of the tail with the proximal wing and a distal wing” in Claim 5 Lines 2-3 is unclear and therefore renders the claim indefinite.  Based on the current syntax, Claim 5 is reciting that the deck is defined from a space between the traversal rod and a distal wing, wherein the traversal rod extends to an intersection of the tail with the proximal wing.  However, this does not seem to be what is illustrated in Fig. 1.  Furthermore, [0024] which seems potentially related to this Claim recitation also does not further clarify the limitation-- see specification objection above.  
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 5 will be interpreted as illustrated

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voegtli (USPN 0246251) in view of Lee (USPN 4458474).
Regarding Claim 1, Voegtli teaches a flyer assembly including a spindle (L) rotatable about an axis of rotation (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1 at least for flyer assembly; page 1 Line 48 "spindle L"; page 1 Line 101-page 2 Line 2 "rotary motion is given to the crank-shaft by the treadle C, which causes the rapid rotation of the spindle, reel, and flier"; inasmuch as spindle L turns, there is an axis of rotation), comprising
a bobbin (T) onto which yarn is spooled in operation of a spinning wheel (I) used to spin, twist, and store the yarn (page 1 Line 70 "T is the spool"; page 1 Line 46 "I is a band-wheel"; for spun--page 1 Lines 70-73 "T is the spool upon which the thread is wound as it is spun...the spool is made to turn with the spindle"; page 1 Line 101-page 2 Line 2 "rotary motion is given to the crank-shaft by the treadle C, which causes the rapid rotation of the spindle, reel, and flier"; for store and twist-- see Fig. 1);
the bobbin comprising a shaft of the spindle (see Fig. 1, where T is on L),
the spindle having a flanged distal end journaled to a flyer head (E) comprising a whorl pulley (K) in conjunction with a drive band (J) (see Fig. 1, and see annotated excerpt of Fig. 1 below at least for flanged distal end; page 1 Line 48-50 "spindle L…has bearing m (near the pulley) in the upper end of the standard"; page 1 Line 39 "standard E"; page 1 Line 47 "pulley, K"; page 1 Line 47 "band or belt J", wherein the distal end is the right side; wherein the spindle is journaled inasmuch as it goes through an element)

    PNG
    media_image1.png
    319
    662
    media_image1.png
    Greyscale

to cause the flyer assembly to rotate about the axis (page 1 Line 101-page 2 Line 2 "rotary motion is given to the crank-shaft by the treadle C, which causes the rapid rotation of the spindle, reel, and flier"; page 1 Line 54 "flier O"; Voegtli teaches the aforementioned recited structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of causing the flyer to rotate about the axis, especially in light of the aforementioned recitations),
the spindle rotatable about the axis relative to a rate of rotation of the flyer assembly (page 1 Lines 70-73 "T is the spool upon which the thread is wound as it is spun...the spool is made to turn with the spindle");
a pair of hollow cylindrical arms radially spaced from the axis and disposed in diametric opposition to one another while extending substantially parallel to the axis (see Fig. 1 and see annotated excerpt of Fig. 1 below)

    PNG
    media_image2.png
    339
    658
    media_image2.png
    Greyscale

each of the pair of cylindrical arms having a proximal end and a distal end (see Fig. 1, wherein proximal is on the left, distal is on the right),
each distal end removably coupled to the flyer head of the flyer assembly (wherein the annotated arms are connected to the right side to flyer head standard E; wherein the end is coupled as illustrated, and removably so especially based on the force applied; furthermore, the top of the standard E is a U-shape, such that the arms are removable)
and each proximal end removably coupled to a hook orifice bar (o) of the flyer assembly (page 1 Line 54 “eyes o”; see Fig.1 for coupled; wherein any structure is removable especially based on the force applied); and
a level wind device (n+N) axially mounted to a cylindrical arm of the pair of cylindrical arms disposed along a length of the arm of the flyer assembly (see Fig. 1 and annotated excerpt of Fig. 1 below for what constitutes “n”; page 1 line 53 “sleeve N” wherein the level wind device N+n is therefore mounted with the first cylindrical arm via eye o, wherein it is mounted along/with the first arm)

    PNG
    media_image3.png
    439
    663
    media_image3.png
    Greyscale

the level wind device comprising a traversal rod (N) disposed along a width of the level wind device (page 1 Line 53 “sleeve N”; see Fig. 1),
the yarn evenly distributed onto the bobbin in a level wind pattern (see Figs. 1 and 3 for even level wind pattern).

Voegtli does not explicitly teach that the cylindrical arms are hollow.

Lee teaches hollow cylindrical arms (see Fig. 2; title "level wind spinning wheel"; Col. 4 Lines 45-47 "arm 58 is a hollow…tube…arm 60 is similarly a hollow…tube").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voegtli’s arms as annotated above, if necessary, to be hollow as it is a known structure to provide a level wind (see title).  Furthermore, absent a showing of criticality with respect to the arms being hollow ([0027-28], [0031] which discloses hollowness without criticality), such a modification would further have been obvious to one of ordinary skill in the art.
	Regarding Claim 8, modified Voegtli teaches all the claimed limitations as discussed above in Claim 1.
Voegtli further teaches wherein the level wind device comprises a rod-receiving recess (m) formed therein to receive a first hollow cylindrical arm of the pair of hollow cylindrical arms (see Fig. 1; page 1 Lines 48-50 "spindle has bearing m (near the pulley) in the upper end of the standard").
Regarding Claim 9, modified Voegtli teaches all the claimed limitations as discussed above in Claim 8.
Voegtli further teaches wherein a second hollow cylindrical arm of the pair of hollow cylindrical arms comprises a weight (inasmuch as the second arm exists, it has a weight).
Examiner Notes
Claim(s) 2-4, 6, 7, 10-16, as best understood from the disclosure, is/are free of art.
Claim(s) 5, as best understood from the disclosure, is/are free of art, but is/are currently questioned under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As such, Claim(s) 2-4, 6, 7 is/are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Karlson (USPN 3848405), Hardman (USPN 0808084) directed to flyer assembly; Bock (USPN 4204392), Novak (USPN 4196575), Pfeifer (DE 3302724), Dehn (GB 247082), Feaster (GB 199704), Whyte (GB 19016897) directed to hollow arm(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732